Citation Nr: 1309722	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure or as secondary to service-connected diabetes mellitus, Type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to herbicide exposure or as secondary to service-connected diabetes mellitus, Type II.

3.  Entitlement to service connection for jungle rot of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2012 at the Houston RO.  At the hearing, the Veteran requested and was granted an additional 60 day period to submit additional evidence in support of his claim.  


REMAND

Additional development is required prior to Board adjudication of these claims in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159 (2012).

The Veteran testified before the undersigned that he has developed peripheral neuropathies of the upper extremities which he believes are service-connected or related to service-connected disability.  He specifically stated that he experiences numbness of the arms and swelling of the arms and hands at night.  The symptoms increase to the point where he cannot move his arms at night.  The symptoms then diminish in the morning but gradually increase again to the point where his upper extremities go numb.  This occurs intermittently.  He believes this has not been fully addressed in his treatment because he has been seen by multiple VA providers rather than a single provider.  He testified and the record reflects that he is service-connected for diabetes mellitus, Type II, as well as peripheral neuropathy of the lower extremities.  He takes Gabapentin for the peripheral neuropathy of the lower extremities which does not alleviate his upper extremity symptoms.  

The Veteran further testified that he complained of his upper extremity problems at health care visits to the VA Medical Center (VAMC) at Big Spring beginning in 2005.  Although there are records of treatment associated with the claims folder, it does not appear that there are records from Big Spring for that year.  

The Board notes that the post-service record does not reflect a diagnosis of upper extremity peripheral neuropathy.  However, the most recent VA DBQ examination report, dated in December 2012, indicates that there is diabetic peripheral neuropathy of the extremities.  It does not specify any more about the condition, and in fact no additional appropriate questionnaire was completed.  

As to the Veteran's assertions that he presently experiences symptoms of arm and hand numbness, lay assertions may serve to support claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The Board has no reason presently to doubt the veracity of the Veteran's testimony about his current symptoms.  

As to the claim of service connection for jungle rot of the feet, the Veteran testified that he has had this condition since 1972.  He states that he was treated for this condition a few months after service separation by a doctor in Marfa, Texas, who is now deceased, and that these records are unavailable.  He believes that his recurring rash on his legs and feet is jungle rot related to service.  He submitted pictures showing a rash on his legs and feet in February 2009.  The Board notes that service connection is in effect for diabetic dermopathy (previously claimed as skin rash on both legs and jungle rot of both legs) associated with diabetes mellitus Type II with diabetic nephropathy.  He states he was initially treated for this disability at VA treatment facilities in San Antonio, Texas, in 2002 and that he has received treatment through the present time.  Although there are records of treatment associated with the claims folder, it does not appear that there are records from San Antonio facilities for that year.  

A February 2011 VA examination report also indicates plaques on the skin but does not specify the location of these plaques.

The Board notes that the most recent VA DBQ examination report, dated in December 2012, indicates that there is diabetic dermopathy of the shins.  It does not address the feet.  However, the pictures sent by the Veteran clearly show rash activity on the feet, and he complains of such a condition.  It should be determined whether there is a separate disability of the feet, such as is claimed by the Veteran, or whether any rash on the feet is a manifestation of the already service-connected dermopathy.  

Considering these factors, the Board finds that the Veteran should be afforded a VA examination to determine if he has a skin condition characterized as jungle rot of the feet that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Similarly, as the record indicates complaints and findings of peripheral neuropathy, which the Veteran has recently testified now involves his upper extremities, he should be afforded a VA examination to determine if such a current condition is related to service, presumed herbicide exposure in service, or a service-connected disability.  Id.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

At his hearing before the undersigned, the Veteran testified that he receives treatment for his disorders at VA frequently.  The Board notes that the most recent VA treatment records in the claims folder or Virtual VA are dated in April 2012.  To the extent that such records relate to treatment or evaluation for the disabilities on appeal, they may contain evidence pertinent to this appeal.

Ongoing and aforementioned VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Parenthetically, the Veteran testified that he is receiving disability benefits from the Social Security Administration (SSA) for disabilities that are not the subject of this claim.  There is thus no showing that any records exist with the SSA which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  Thus, these records will not be requested.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing his claims, with 38 C.F.R. § 3.310 (secondary service connection) addressed in the context of the peripheral neuropathy claims.  

2.  The RO or the AMC must undertake appropriate development to obtain any other outstanding, pertinent VA medical records, including any treatment records from Big Spring VA Medical Center dated in 2005 and from VA treatment facilities in San Antonio, dated in 2002, and updated records.  

3.  Then, the Veteran must be afforded a VA neurological examination to determine the nature and etiology of any currently present bilateral upper extremity peripheral neuropathy.  The claims file (including relevant Virtual VA records) must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

Based upon the examination results and the review of the record, the examiner must provide an opinion with respect to any currently present upper extremity peripheral neuropathy as to whether it is at least as likely as not (a 50 percent or greater probability) that it is (1) etiologically related to the Veteran's active service or (2) caused or aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus.  For the purposes of the opinion, the examiner must presume that the Veteran is a reliable historian.  

The supporting rationale for all opinions expressed must be provided.

4.  Then, the Veteran must be afforded a VA skin examination to determine the nature and etiology of any currently present jungle rot of the feet.  The claims file (including relevant Virtual VA records) must be made available to and reviewed by the examiner.  Any indicated studies must be performed. 

Based upon the examination results and the review of the record, the examiner must provide an opinion with respect to any currently present jungle rot of the feet as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to the Veteran's active service.  The examiner must also indicate whether any skin disability of the feet present is a manifestation of the already service-connected diabetic dermopathy of the legs.  For the purposes of the opinion, the examiner must presume that the Veteran is a reliable historian.  

The supporting rationale for all opinions expressed must be provided.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC must readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


